Title: To John Adams from Oliver Wolcott, Jr., 29 August 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Trenton Augt 29th 1798.

By the last post I received a letter from Joseph Allen Esquire by which I am informed that he declines the appointment of Commissioner for the seventh division of Massachusetts.
To prevent delay, I shall write by this mail to Dwight Foster Esquire of Brookfield requesting him to recommend to the President some able, and fit character, who will accept the Office.
I enclose a blank Commission to be filled with the name of such Gentleman as the President shall determine to appoint.
I have the honor to be / with perfect deference / Sir / Your Most Obedt. Servant

Oliv: Wolcott.